Citation Nr: 9906561	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-36 430	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Entitlement to an earlier effective date prior to April 4, 
1996, for the award of nonservice-connected pension benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to June 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating action of the RO that 
awarded nonservice-connected pension benefits, effective on 
April 4, 1996.  

The Board remanded the case in November 1997.  



FINDINGS OF FACT

1.  On September 30, 1994, the veteran submitted an initial 
application for pension benefits.  

2.  In February 1995, the RO denied the veteran's claim for 
nonservice-connected pension benefits and mailed him notice 
of the denial, informing him of his right of appeal.  

3.  In May 1995, the veteran submitted a statement, which 
cannot be reasonably construed as expressing disagreement 
with the February 1995 RO decision and a desire to appeal the 
denial of pension benefits.  

4.  On April 4, 1996, the veteran submitted another 
application for pension benefits.  

5.  In June 1996, the RO granted the veteran's claim for 
pension benefits and assigned an effective date of April 4, 
1996.  




CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than April 4, 1996 for the award of nonservice-connected 
pension benefits are not met.  38 U.S.C.A. §§ 1502, 1521, 
5107, 5110, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.151, 3.400, 20.201, 20.302 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 30, 1994, the veteran submitted an application 
for compensation and pension.

In a letter dated in September 1994 from a private physician, 
the veteran was diagnosed with post-traumatic headache, 
chronic post-traumatic para-cervical and para-lumbar strain 
and spasm, and possible cervical and lumbar radiculopathy.  

In a February 1995 decision, the RO denied the veteran's 
claim for nonservice-connected pension benefits.  He was 
informed of this action and notified of his right to appeal 
on February 28, 1995.  

In March 1995, the veteran submitted a statement requesting 
information about a previous claim of service connection for 
a back injury.  Later in March 1995, the RO provided the 
requested information.  

In May 1995, the veteran submitted a Statement in Support of 
Claim discussing the onset of a back condition in service.  
The veteran added that he "would sure appreciate it if you 
would look over my records because I'm not eligible for 
Social Security because I've never been able to work."  He 
also stated that he could not understand that why "falling 
in the shower would not be considered injurying (sic) [his] 
back."  

On April 4, 1996, the veteran submitted an application for 
compensation or pension.  

In May 1996, a VA general medical examination was conducted.  
The following diagnoses were rendered: low back pain 
syndrome; degenerative joint disease of the dorsal spine; 
history of injury to the back from an inservice fall; 
laminectomy in 1986; fractured right foot; depression; 
anxiety/tension state; status post tonsillectomy and 
adenoidectomy; and history of asthma since birth, last attack 
three metatarsals ago.  

A May 1996 VA spine examination diagnosed spondylolysis of L5 
without spondylolisthesis with chronic low back pain and left 
sciatica.  

A May 1996 VA mental disorder examination was also conducted.  
The veteran stated that he last worked in July 1994 for three 
weeks, and that the longest he had ever kept a job was for 
three months.  Major affective disorder, recurrent, moderate 
to moderate-severe, possible bipolar; substance abuse, mixed 
type predominately narcotics; and mixed personality disorder 
were diagnosed.  

In a June 1996 rating action, the RO awarded nonservice-
connected pension benefits, effective on April 4, 1996.  The 
veteran perfected an appeal with respect to the assigned 
effective date.  

The veteran asserts that the proper effective date for his 
pension benefits should be in September 30, 1994, as he has 
continuously prosecuted his appeal.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

When a claim is disallowed by the RO and the veteran fails to 
perfect the appeal within the appropriate time period, the 
claim becomes final and may not thereafter be reopened and 
allowed, except upon the submission of new and material 
evidence with respect to that claim.  38 U.S.C.A. §§ 5108, 
7105(d).  

Here, in September 1994, the veteran filed an application for 
non-service-connected pension benefits.  In February 1995, 
the RO denied the veteran's claim.  He was notified of this 
action and apprised of his appellate rights later in the 
month of February.  

In May 1995, the RO received a Statement in Support of Claim 
in which the veteran related information pertaining to a 
previously denied claim of service connection for a back 
injury.  The controlling law and regulations provide that 
appellate review is initiated by a timely notice of 
disagreement signed by the claimant or his duly authorized 
representative, and completed by a timely substantive appeal 
from either the claimant or his duly authorized 
representative.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201.  
However, a notice of disagreement is defined by regulation as 
"[a] written communication from a claimant or from his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result"; it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1547 (Fed. 
Cir. 1994); see also 38 C.F.R. § 20.201.  

A reading of the veteran's May 1995 statement does not lead 
the Board to conclude that he was expressing disagreement or 
dissatisfaction with the February 1995 rating decision and a 
desire for appellate review of that decision.  Thus, it 
cannot be found that a notice of disagreement was received 
within one year from the date that the RO mailed notice of 
the February 1995 denial.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.302.  

Therefore, given these facts, the Board finds that an 
effective date prior to the date of the reopened claim or 
April 4, 1996 is not assignable in this case.  The claim for 
an earlier effective date for the award of nonservice-
connected pension benefits must be denied by operation of 
law.  



ORDER

The claim for an earlier effective date for the award of 
nonservice-connected pension benefits is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

- 6 -


- 3 -


